Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 1 of 30 Page ID #:13717
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 2 of 30 Page ID #:13718
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 3 of 30 Page ID #:13719
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 4 of 30 Page ID #:13720
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 5 of 30 Page ID #:13721
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 6 of 30 Page ID #:13722
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 7 of 30 Page ID #:13723
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 8 of 30 Page ID #:13724
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 9 of 30 Page ID #:13725
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 10 of 30 Page ID
                                #:13726
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 11 of 30 Page ID
                                #:13727
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 12 of 30 Page ID
                                #:13728
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 13 of 30 Page ID
                                #:13729
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 14 of 30 Page ID
                                #:13730
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 15 of 30 Page ID
                                #:13731
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 16 of 30 Page ID
                                #:13732
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 17 of 30 Page ID
                                #:13733
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 18 of 30 Page ID
                                #:13734
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 19 of 30 Page ID
                                #:13735
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 20 of 30 Page ID
                                #:13736
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 21 of 30 Page ID
                                #:13737
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 22 of 30 Page ID
                                #:13738
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 23 of 30 Page ID
                                #:13739
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 24 of 30 Page ID
                                #:13740
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 25 of 30 Page ID
                                #:13741
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 26 of 30 Page ID
                                #:13742
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 27 of 30 Page ID
                                #:13743
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 28 of 30 Page ID
                                #:13744
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 29 of 30 Page ID
                                #:13745
Case 2:16-cv-08697-FMO-SS Document 402 Filed 10/09/20 Page 30 of 30 Page ID
                                #:13746
